DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 7, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato (20090211671).
Regarding claims 1, 3, 4, Yamato discloses an airbag gas generant composition that includes nitroguanidine from 35-80 % (0009 and 0010), a mixture of oxidizers that includes potassium perchlorate and strontium nitrate from 20-65 % )0012 and 0013), chlorine neutralizer such as strontium oxalate from 5-40 % (0015 and 0016), binder such a polyvinyl alcohol and silica from 1-20 % (0018 and 0020), and copper oxide from 1-20 % (0019 and 0020).  Note that the reference indicates that 1-20 5 is the amount of additives and refers to these additives in para. 0017.  The exact oxidizer amounts are not shown.  The air bag device does not include stored oxygen gas.
It is obvious vary the parameters such as amounts of the oxidizer to achieve the claimed properties.  Yamato discloses that the total percentage rang of oxidizer meets the claimed additive range of the two oxidizers.  Yamato further recites that “[a]s the oxidizing agent, the above-described compounds may be combined in any manner. However, the content of the oxidizing agent in the gas generating agent is preferably between 65 and 20% by weight, more preferably between 50 and 25% by weight.”  Thus one of skill in the art would know to make mixtures of these oxidizers within the recited ranges since Yamato indicates that it is known to do so.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2, the recited properties will be inherent to the composition of Yamato since the same ingredients are taught.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 5, it is obvious to use strontium oxalate in the amount of 4 % since Yamato indicates that the preferred range is from 5-40 % and thus renders using an amount that is very slightly less to be obvious since Yamato suggests that this is merely a “preferred “ range.
Regarding claims 8 and 9, Yamato teaches the use of binders that includes both polyvinyl alcohol and silica (meets slag forming and coolant limitation since the same chemical is used) from 1-20 %.  It is obvious vary the parameters such as amounts of the binder to achieve the claimed properties.  Thus one of skill in the art would know to make mixtures of these oxidizers within the recited ranges since Yamato indicates that it is known to do so.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 10 and 11, the air bag device does not include stored oxygen gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AILEEN B FELTON/Primary Examiner, Art Unit 1734